Citation Nr: 1531913	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-28 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, adjustment disorder with anxiety,  and attention deficit hyperactivity disorder (ADHD).


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, and Kilpatrick, Ltd.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to February 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in July 2010. 

In an August 2014 decision, the Board denied the claim.  The Veteran entered a timely appeal to the U. S. Court of Appeals for Veterans Claims (Court).  By Order dated in March 2015, pursuant to a joint motion, the Court remanded the decision to the Board for readjudication.  

In June 2015, the Veteran's attorney submitted additional evidence, and waived RO consideration of that evidence.  38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, the Board finds that additional development is warranted.  

Although the Veteran has previously indicated that he did not report the alleged assault in service, in a recent private medical report it was noted that the Veteran stated he did report to the officers at the law enforcement police desk that he had been accosted by a couple of "Billy Boys," that he took off running when they exposed their genitals, and that they stole his watch.  He stated that the contents of the police report were publicized in the base newspaper although his name was not mentioned. 

As noted in the 2012 supplemental statement of the case, the AOJ attempted to corroborate stressors associated with a claim for service connection for PTSD      but on December 4, 2012, the Joint Service Records Research Center (JSRRC) responded that there was not enough information to corroborate the claim and suggested a request be made to the Air Force Office of Special Investigation (AFOSI).  The response provided an address for that facility.  The AOJ did not attempt such a request because the Veteran had stated he did not officially report the assault, and it would be futile to send a request to the AFOSI.  As the Veteran now contends that he did, in fact, report the assault and that a police report was prepared, an attempt should again be made to verify his alleged assault.  

Accordingly, the case is REMANDED for the following action:

1.  Send a request to the Air Force Office of Special Investigation, and any other appropriate source, to obtain  a copy of the police report from July 1988 wherein the Veteran reported being assaulted and having his watch stolen by two or three civilians at Clark Air Base, Philippines on July 19, 1988.

2.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




